Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, drawn to a switchable dual chimeric antigen receptor T cell, consisting of a first chimeric antigen receptor for MSLN and a second chimeric antigen receptor for FITC in the reply filed on 09/06/2022 is acknowledged.
Claims 12-13 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022. 
Claims 1-9 and 20-21 are examined on the merits in the present Office Action. 

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites an anti-FITC scFv antibody comprising the amino acid sequence of SEQ ID NO: 11 or a variant thereof having at least 80% sequence homology. Per the specification, the amino acid sequence of SEQ ID NO: 9 represents the anti-FITC scFv antibody whereas the amino acid sequence of SEQ ID NO: 11 represents a humanized signal peptide (see Page 10 of Specification). 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-8 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that while CAR-T cell therapy provides therapeutic benefit for many types of tumors, it can also lead to the damage of normal tissues during treatment, namely targeted non-tumor toxicity due to the present of tumor associated antigens expressed both on tumors and normal tissues. The safety of CAR T cells can be improved via the endogenous pathway (i.e. screening of receptors for tumor-specific antigens and modification of T cells to enable T cells to specifically target the tumor cells) and the exogenous pathway (i.e. controlling the active state and quantity of T cells through exogenous active small molecules). To this end, Applicant developed a switchable dual chimeric antigen receptor T cell (sdCAR T cell) comprising an anti-MSLN-scFv of SEQ ID NO: 11 and an anti-FITC scFv of SEQ ID NO: 9 and that can be controlled by an exogenous bifunctional molecule (see Background and Summary); however, as presently written, the claims fail to disclose any sufficient structural details for the broad genus of anti-MSLN and anti-FITC scFv antibodies present in the claimed sdCAR T cells having the functional property of binding to MSLN and FITC. 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of anti-MSLN or anti-FITC scFv antibodies present in the claimed sdCAR T cells. While Applicant has provided an example of an anti-MSLN antibody and an anti-FITC scFv antibody, such disclosure does not adequately represent the structural diversity of the claimed genus scFv antibodies present in the switchable dual CAR T cell that can bind to either MSLN or FITC. 
While the switchable dual chimeric antigen receptor T cell of the claimed invention is intended to bind MSLN and FITC, artisans would not be able to envision the complete structure of an anti-MSLN-scFv or anti-FITC-scFv in terms of which of the twenty naturally occurring amino acids are present in the undefined structures based on the recited antigen. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Claims 2 and 5 further recite anti-MSLN scFv and anti-FITC scFv variant antibodies having at least 80% sequence homology to SEQ ID NO: 6 or SEQ ID NO: 11 (Note: SEQ ID NO: 11 should be SEQ ID NO: 9). As such, the claimed anti-MSLN and anti-FITC scFv variant antibodies represent partially defined structures in which at most 20% of the amino acid sequences can vary. The amino acid mutations present in the claimed sequences can occur in the CDR domains and may be caused, for instance, by addition, deletion, substitution, or insertion. However, there is no guidance provided in the specification about which specific amino acids can vary in 20% of the claimed antibody variants such that the ability of the claimed switchable dual CAR T cells to bind to MSLN and FITC is retained. 
Lastly, it should be noted that in the absence of a switch molecule, the term “switchable” recited in the independent claim does not impose any further structural limitations on the claimed dual chimeric antigen receptor; however, artisans would not reasonably expect a dual CAR T cell that has antigen specificity for MSLN and FITC by itself to be useful in the preparation of tumor drugs for treating overexpression of the tumor antigens MSLN and αvβ3 integrin commensurate in scope of claims 20 and 21. 

Therefore, the claimed genus of scFv antibodies present in the claimed switchable dual CAR T cells lack adequate written description because there does not appear to be any correlation between the structure of the claimed scFv antibodies and the function of binding to either MSLN or FITC except for those comprising six fully defined CDRs or fully defined VH and VL chain pair. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of switchable dual CAR T cells comprising a first and second CAR that target MSLN and FITC respectively at the time the instant application was filed.
Enablement
Claims 2, 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to switchable dual CAR T cells comprising anti-MSLN and anti-FITC scFv antibodies at least 80% sequence homology to SEQ ID NO: 6 and SEQ ID NO: 11, respectively (note: SEQ ID NO: 11 should be SEQ ID NO: 9). 
 The specification does not teach making or using switchable dual CAR T cells comprising anti-MSLN and anti-FITC scFv antibodies having undefined amino acid mutations that can occur in the CDR domains of the antibody. 
As stated earlier, the anti-MSLN and anti-FITC antibody variants recited in claims 2 and 5 represents a partially defined structure in which undefined amino acid mutations are present in at  most 20% the structure. Such variation can occur as the result of an amino acid addition, substitution, insertion, or deletion in the CDR domains of the antibody. Further, substitutions present can encompass both conservative and nonconservative amino acid substitutions, yet there is no guidance provided in the specification about which amino acids can vary in 20% of each the claimed scFv antibody variants such that the ability of antibody variants to bind MSLN or FITC is retained.  Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, it is well-known that amino acid substitutions in the antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Research in Immunology 145.1 (1994): 33-36). It is unclear how undefined amino acid mutations in 20% of the claimed anti-MSLN and anti-FITC antibody variants would impact the ability of the antibodies to bind to their respective antigens. If the anti-MSLN and anti-FITC scFv antibody variants are not able to bind to their respective antigens, then there is no practical use for the switchable dual chimeric antigen receptor T cell within the scope of the claimed invention. 
Lastly, it should be noted that in the absence of a switch molecule, the term “switchable” recited in the independent claim does not impose any further structural limitations on the claimed dual chimeric antigen receptor; however, artisans would not reasonably expect a dual CAR T cell that has antigen specificity for MSLN and FITC by itself to be useful in the preparation of tumor drugs for treating overexpression of the tumor antigens MSLN and αvβ3 integrin commensurate in scope of claims 20 and 21. 

It would require undue trial and error experimentation for artisans to determine the amino acid mutations that can be made in the anti-MSLN and anti-FITC antibody variants of the claimed invention such that the ability to bind to MSLN or FITC is retained since amino acid mutations made in the CDR sequences of the antibody variants can potentially disrupt antigen binding and functional activity. As such, there would be no practical use for the claimed antibodies within the scope of the claimed invention if they are not able to bind the target antigen and/or possess the functional activities as recited. Therefore, the specification does not reasonably enable artisans to make and use the claimed switchable dual chimeric antigen receptor CAR T cells over the full scope of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US20140099309A1), hereinafter Powell in view of Kim et al (Kim, Min Soo, et al Journal of the American Chemical Society 137.8 (2015): 2832-2835, of record), hereinafter Kim, and Wu et al (US10105391B2), hereinafter Wu, and Novina et al (WO2017143094A1), hereinafter Novina. 
	Powell discloses a dual-receptor chimeric antigen receptor (CAR) T cell (referred to as a trans-signaling CAR T cell) comprising two CARs with distinct antigen specificity and signaling modules to effectively control and regulate CAR T cells by reducing the potential for “on-target” toxicity while maintaining potent anti-cancer activity, tumor localization and persistence in vivo as compared to first generation CARs. The dual CAR T cell comprises a first CAR having an antigen binding domain, a transmembrane domain, and an intracellular domain of a costimulatory molecule and a second CAR having an antigen binding domain, a transmembrane domain, and an intracellular domain of a T cell receptor, wherein the costimulatory molecule is 4-1BB and the T cell receptor is CD3zeta. The first and second antigen binding domains is a Fab or scFv having different antigen specificity, wherein the antigen can be a tumor associated antigen such as mesothelin. In some embodiments the CAR comprises a CD8α hinge domain and a CD8 transmembrane domain. Further disclosed are methods of treating a human with cancer comprising administering the dual-receptor CAR  T cell; as such the components of the CAR are human in origin (i.e. human CD8α hinge region, human CD8 transmembrane, human 4-1BB intracellular signal domain, and human CD3zeta intracellular signal domain). (see entire document, in particular, Abstract, Summary of Invention, Claims, Para. 0007-0008, Para. 0013, Para. 0028, Para. 0099, Para. 0107, and Para. 0122). 
	Powell does not specifically teach that the dual chimeric antigen receptor T cells is a “switchable” dual CAR T cell that binds to the tumor associated antigen MSLN and FITC, wherein the first CAR comprises an anti-MSLN scFv having at least 80% sequence homology to SEQ ID NO: 6 and the second CAR comprises an anti-FITC scFv having at least 80% sequence homology to SEQ ID NO: 11.  
	However, Kim teaches that one approach to control the activity of CAR-T cells is to use an intermediate bifunctional molecule as a “switch” to redirect the specificity of CAR-T cells. Unlike conventional CAR-T cells, the extracellular domain of such a CAR does not directly bind to any tumor associated antigen (TAA); thus, these CAR-T cells are essentially inert in the presence of normal and cancerous cells. However, in the presence of a bifunctional molecule that is specific for both the TAA and the CAR, CAR-T cells can be redirected specifically to target cancer cells. Moreover, the activity of these CAR-T cells can be titrated based on the dosage of switch molecule. The specificity of CAR-T cells can be redirected using a bifunctional small molecule, which has excellent tumor penetration and can be readily modified by medicinal chemistry to produce candidates with optimized biophysical and pharmacokinetic properties. Specifically, Kim discloses the design of a heterobifunctional small molecule-FITC conjugate that can simultaneously bind to a specific TAA overexpressed on malignant cells and to a CAR-T cell with engineered specificity for FITC (see entire document, in particular, Abstract and Page 2832). 
	Wu further teaches chimeric antigen receptors targeting mesothelin comprising the anti-human mesothelin SS1 scFv of SEQ ID NO: 134, which has at least 80% sequence homology to SEQ ID NO: 6 of the instant claims (see entire document, in particular, Example 2 on Column 53, Sequence Listing, and Figures 22A and 22B). The anti-human MSLN SS1 scFv of SEQ ID NO: 4 comprises the linker peptide of SEQ ID NO: 14 recited in the instant claims between the light and heavy chains of the antibody. 
	Novina further teaches chimeric antigen receptors targeting FITC, comprising the anti-FITC scFv of SEQ ID NO: 10, which has at least 80% sequence homology to SEQ ID NO: 9 of the instant claims (see entire document, in  particular, Para. 000259). 
	It would have been obvious to one of ordinary skill in the art to modify the dual chimeric antigen receptor T cell disclosed by Powell such that the first CAR targets the tumor associated antigen MSLN and the second CAR targets FITC, wherein the first CAR comprises an anti-MSLN scFv having 80% sequence homology to SEQ ID NO: 6 and the second CAR comprises an anti-FITC scFv having 80% sequence homology to SEQ ID NO: 9. One of ordinary skill in the art would have been motivated to do so in order to yield a switchable dual CAR T cell wherein the activity of the dual CAR T cells can be redirected to specifically target cancer cells and titrated based on the dosage of a switch molecule comprising a small molecule conjugated to FITC. Further, artisans would have been motivated to substitute the anti-MSLN and anti-FITC antigen binding domains of the switchable dual CAR T cell disclosed by Powell in view of Wu for the anti-MSLN and anti-FITC scFv antibodies disclosed by Wu and Novina since they have the same function and can be used for the same purpose. Moreover, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). It should be further noted that the “for use” clauses recited in claims 20 and 21 are statements of intended use and are not given patentable weight. Nevertheless, the minimal structure required for a switchable dual CAR T cell to be able to be used in the preparation of tumor drugs to treat overexpression of tumor antigens MSLN and αvβ3 integrin is a first CAR that targets MSLN and a second CAR that targets FITC. Thus, the dual CAR T cell disclosed by Powell in view of Kim, Wu, and Novina can necessarily be used for this purpose. Therefore, one of ordinary skill in the art would expect that a switchable dual CAR T cell can more effectively treat cancer in a subject. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Kim Wu, and Novina, as applied to claims 1-6 and 20-21 above, and further in view of Xu et al (Xu, Xuequn et al. Human vaccines & immunotherapeutics vol. 13,7 (2017): 1548-1555), hereinafter Xu. 
The teachings of Powell in view of Kim, Wu, and Novina have been discussed above and differ from the instantly claimed invention in that it is not taught that the amino terminal of the first and second chimeric antigen receptors of the switchable dual CAR T cell each contain a secretory signal peptide. 
However, Xu further teaches that in general CAR T cell architecture, a leader (or signal) peptide is the first part which causes CAR protein expression on T cell membrane after secretion from Golgi complex (see entire document, in particular, fourth paragraph on page 1548). 
It would have been obvious to one of ordinary skill in the art modify the switchable dual CAR T cell disclosed by Powell in view of Kim, Wu, and Novina such that it comprises a secretory signal peptide as taught by Xu. One of ordinary skill in the art would have been motivated to do so since the signal peptide is the first part which causes CAR protein expression on T cell membrane after secretion from Golgi complex as taught by Xu. Therefore, one of ordinary skill in the art would expect that a switchable dual CAR T cell disclosed by Powell in view of Kim and Wu in which the amino terminal of both the first and second CARs comprise a secretory signal peptide ensures that the first and second CARs are expressed on the T cell surface and that the resulting dual CAR T cell can effectively treat cancer in a subject. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Kim and Wu, as applied to claims 1-6 and 20-21 above, and further in view of Wall (WO2021146620A2), Kumar et al (Kumar, Awanish, and Dharm Pal. Res. J. Appl. Sci. Eng. Tech 1 (2016): 42-46), hereinafter Kumar and Adamus et al (Adamus, Tomasz, et al. Acta Biochimica Polonica 61.4 (2014)), hereinafter Adamus. 
The teachings of Powell in view of Kim and Wu have been discussed above and differ from the instantly claimed invention in that it is not taught that the dual CAR T cell contains a blue fluorescent protein tag downstream and a linker peptide P2A between the dual CAR and fluorescent protein tag. 
However, Wall teaches that chimeric antigen receptors can be conjugated to a detectable label such as a fluorescent or chemiluminescent tag or protein and the label can be detected using a fluorescent microplate reader, or fluorimeter, using the excitation and emission wavelengths appropriate for the tag that is used. (e.g. green fluorescent protein, GFP) (see entire document, in particular, para. 0175).
 Kumar teaches that green fluorescent protein (GFP) and its homologs are widely used in biological science as universal genetically encoded fluorescent labels such as in protein localization and gene expression. GFP is intrinsically fluorescent, has a low toxicity, and allows easy imaging and quantification using fluorescence-activated cell sorting (FACS), confocal microscopy and epifluorescence microscopy which further expand the options for real time studies in living tissues. GFP mutants have been developed to improve the low fluorescent intensity, multiple absorption and emission maxima, and four-hour long lag time between protein expression and full fluorescence. Of these GFP mutants is the blue fluorescent protein which provides good signal intensity in mammalian cells by virtue of elevated molar extinction coefficients and improved expression levels by virtue of the same humanized backbone as that found in the red-shifted variant, enhanced GFP (EGFP) (see entire document, in particular, Abstract, Section 3: Applications of GFP, and Section 5: GFP Mutants – Construction and Applications). 
Adamus teaches that the P2A self-cleavage motif through its cleavage ability allows two single proteins to be simultaneously expressed. Further, the P2A motif is small and thus does not affect expression vector capacity, especially for multi-cistronic constructs, where couple of linkers have to be used (see entire document, in particular, Abstract and Introduction). 
It would have been obvious to one of ordinary skill in the art to modify the switchable dual chimeric antigen receptor disclosed by Powell in view of Kim and Wu such that it comprises a blue fluorescent protein tag conjugated via a P2A linker peptide. One of ordinary skill in the art would have been motivated to do so since P2A linker peptide would allow simultaneous expression of two single proteins (e.g. the dual CAR T cell and fluorescent protein tag) without affecting expression vector capacity especially in multicistronic constructs, and the blue fluorescent protein tag can be used to detect the switchable dual CAR T cells in vivo. Therefore, one of ordinary skill in the art would expect that a blue fluorescent tag conjugated via a P2A linker peptide to the switchable dual CAR T cell disclosed by Powell in view of Kim and Wu can be used to effectively detect expression of the CAR T cell in vivo. 

Conclusion
No claims are allowable. Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644